Response to Amendment
The reply filed on 7/12/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant failed to elect a single species A-F as set forth in section 6 of the 5/12/22 office action. Rather, Applicant elected two species A and D. Election of two species is not permitted. See section 8 of the 5/12/22 action, wherein “applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species.”
Applicant has not argued that the species are “patentably indistinct”. Rather, they argue that species A and D are “closely related.” (5/12/22 remarks, page 2). While they may be closely related, the species are patentably distinct, as discussed in section 7 of the 5/12/22 office action. 
See 37 CFR 1.111.  
Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819